
	

114 HR 4252 IH: Foreclosure Relief and Extension for Servicemembers Act of 2015
U.S. House of Representatives

text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		114th CONGRESS
		1st Session
		H. R. 4252
		IN THE HOUSE OF REPRESENTATIVES
		
			December 15, 2015
			Mr. Fincher (for himself, Mr. Heck of Washington, and Mr. Stivers) introduced the following bill; which was referred to the Committee on Veterans' Affairs
		
		A BILL
		To extend temporarily the extended period of protection for members of uniformed services relating
			 to mortgages, mortgage foreclosure, and eviction, and for other purposes.
	
	
 1.Short titleThis Act may be cited as the Foreclosure Relief and Extension for Servicemembers Act of 2015. 2.Temporary Extension of Extended Period of Protections for Members of Uniformed Services Relating to Mortgages, Mortgage Foreclosure, and EvictionSection 710(d) of the Honoring America’s Veterans and Caring for Camp Lejeune Families Act of 2012 (Public Law 112–154; 50 U.S.C. 3953 note) is amended—(1)in paragraph (1), by striking December 31, 2015 and inserting December 31, 2017; and (2)in paragraph (3), by striking January 1, 2016 and inserting January 1, 2018.
			
